DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 16-21 and 23, the prior art record does not teach or fairly suggest an apparatus along with claim features “wherein the primary LED grouping comprises: a first LED light subgrouping of one or more LED light sources each providing a first CCT rating light emission, and at least a second LED light subgrouping of one or more LED light sources each providing a second CCT rating light emission, the second CCT rating light emission being different from the first CCT rating light emission; switchable LED groupings comprising at least (i) a second LED grouping of a plurality of LED light sources providing a second net CCT rating light emission, and (ii) a third LED grouping of a plurality of LED light sources providing a third net CCT rating light emission; and a conduction path selector to respectively connect or isolate one or more of the second LED grouping and third LED grouping to or from the primary LED grouping, the second net CCT rating is greater than the first net CCT rating, and the third net CCT rating is lower than the first net CCT rating; and individual ones of the plurality of LED light sources of the primary LED grouping, individual ones of the plurality of LED light sources of the second LED grouping, and individual ones of the plurality of LED light sources of the third LED grouping are positionally distributed in an interleaved arrangement so that LED light sources of the primary, the second, and the third LED grouping are located throughout the LED lamp.” as recited in claim 16.
In regards to claims 24-28, the prior art record does not teach or fairly suggest an apparatus along with claim features “wherein the primary LED grouping comprises: a first LED light subgrouping of one or more LED light sources each providing a first color temperature, and at least a second LED light subgrouping of one or more LED light sources each providing a second color temperature, the second color temperature being different from the first color temperature; a switchable LED grouping including at least: (i) a third LED subgrouping, the third LED subgrouping having a second quantity of LED light sources, the third LED subgrouping providing a second net color temperature lower than the first net color temperature, and (ii) a fourth LED subgrouping, the fourth LED subgrouping having a third quantity of LED light sources, the fourth LED subgrouping providing a third net color temperature greater than the first net color temperature, wherein the first quantity of LED light sources is greater than the second quantity of LED light sources and the first quantity of LED light sources is greater than the third quantity of LED light sources; and a conduction path selector to one of (i) serially connect at least one of the third LED subgrouping and the fourth LED subgrouping to the primary LED grouping, and (ii) disconnect both the third LED subgrouping and the fourth LED subgrouping from the primary LED grouping.” as recited in claim 24.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Miskin [US 2016/0095180 A1] who teaches an LED lighting system having at least one LED circuit and at least two circuits or drivers capable of receiving an AC voltage at a first frequency and having an output capable of driving the at least one LED circuit, wherein the output of each circuit or driver capable of driving the at least one LED circuit is provided to the at least one LED circuit through a circuit or sensor capable of permitting only a single output from the at least two circuits or drivers be provided to the at least one LED circuit.
The primary reason of allowance of the claims is improvement with wherein the primary LED grouping comprises: a first LED light subgrouping of one or more LED light sources each providing a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844